          Case 1:18-cv-00444-RP Document 252 Filed 01/15/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

MWK RECRUITING, INC.                               §
                                                   §
VS.                                                §            No. 1:18-cv-0444 RP
                                                   §
EVAN P. JOWERS, et al.                             §

                                               ORDER

        On December 18, 2020, in light of the Court’s concerns regarding the ability of Defendant

Evan Jowers’ counsel, Robert Tauler, to comply with the local rules of this District, the undersigned

entered an order directing that “for Tauler to maintain his ability to appear in this case, no later than

January 5, 2020, an attorney licensed to practice in this District and resident in the Austin Division

of the Court must appear as counsel for Jowers.” Dkt. No. 236 at 18. On January 5, 2021, Mr.

Tauler filed his Notice of Change of Status and Attorney Information Change, informing the Court

that he was now a licensed member of the State Bar of Texas and that he had opened an office in

Austin. Dkt. No. 244. Mr. Tauler is not yet, however, licensed to practice in the Western District

of Texas. In an apparent attempt to assist the Court in policing its own orders, on January 12, 2021,

counsel for the Plaintiff sent an email to the undersigned’s Courtroom Deputy Clerk, requesting

“additional guidance as to the requirement for Mr. Jowers to secure local counsel.” The email goes

on to complain that MWK does not believe that the actions taken by Mr. Tauler satisfy the directives

of the December 18, 2020 order.

        The Court wishes to make two points. First, the order regarding Mr. Tauler’s pro hac vice

status concerns the Court and its rules regarding those permitted to practice before it. The Court will

oversee compliance with that order and does not need MWK’s help in doing so. Second, as MWK’s

counsel should know well, the Court addresses issues in its cases via motion, not email. Sending
           Case 1:18-cv-00444-RP Document 252 Filed 01/15/21 Page 2 of 2




an email requesting clarification of an order is inappropriate. In the future, such emails will be

ignored.

        Finally, when the Court inquired into the status of Mr. Tauler’s application for admission to

the bar of this Court, it was informed by the Committee for Admissions for the Austin Division that

the application is under review by the Committee, and that a third party (presumably MWK or its

counsel) had brought the Court’s order of December 18, 2020, to the Committee’s attention. The

Court made clear to the Committee chair that (1) the Committee should make a fully independent

review of the application and act on it in whatever manner the Committee sees fit, and (2) the

undersigned will abide by whatever decision the Committee reaches. That is to say, if the

Committee acts favorably on the application, Mr. Jowers will not need to add a Western District-

licensed attorney to his case. On the other hand, if the Committee does not act favorably on the

application, then an attorney licensed in the Western District of Texas who resides in the Austin

Division will need to appear in the case on behalf of Mr. Jowers. In the mean time, pending action

by the Committee on Admissions, Mr. Tauler may continue to act as counsel for Mr. Jowers in this

case.

        SIGNED this 15th day of January, 2021.



                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
